 WATSON INDUSTRIESAfro-Lecon,Inc. a/k/a Watson Industries Divisionand its alter ego Afro-Lecon,Inc. a/k/a WatsonIndustriesDivision,Debtor-in-PossessionandLocal Lodge 1895,International Association ofMachinists and Aerospace Workers,AFL-CIO.Case 3-CA-1292326 August 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSUpon a charge filed by the Union 10 October1985, the General Counsel of the National LaborRelationsBoard issued a complaint 29 November1985 against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that since about 1978, andat all timesmaterial herein, the Union has been thedesignated exclusive collective-bargaining repre-sentative for an appropriate unit of the Respond-ent'semployees and has been recognized as suchby the Respondent. Such recognitionhas been em-bodied in successive collective-bargaining agree-ments,the most recent of which was effective byits terms from 10 November 1983 to 26 August1986, but was rejected with the approval of theUnited States Bankruptcy Court for the WesternDistrict of New York about 20 August 1985. Thecomplaint further alleges that since about 10 April1985 and continuing to 20 August 1985 the Re-spondent has failed to make contributions for itsunit employees' medical/hospitalization benefits, orfailed to provide medical/hospitalization insurancecoverage for its unit employees as required by thecollective-bargainingagreementthen in effect be-tween the Union and the Respondent and that theRespondentengaged insuch conduct without priornotice to the Union and without affording theUnion an opportunity to negotiateand bargainover the Respondent's actions and their effects. On6 December 1985 the Respondent filed its answeradmitting in part and denying in part theallega-tions in the complaint.On 12 February 1986 the General Counsel filed aMotion for Summary Judgment. On 20 February1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.167Ruling onMotion forSummary JudgmentThe Respondent's answer admitsthat between 10April and 20 August 1985 it failed to make benefitfund contributions or providecertain insurancecoverage for its unit employees pursuant to the col-lective-bargaining agreementthen in effect. TheRespondentalso admitsthat it took such actionwithout notice to the Union and without affordingtheUnion an opportunity to bargain. In its re-sponse,the Respondent asserts that it received per-mission fromthe Bankruptcy Court on 20 August1985 to reject the collective-bargaining agreementthen in effect, and it furtherassertsthat since about20 August 1985 the parties have conductednegoti-ations on issues includinghealth insurance cover-age. The complaint does not allege, however, anyunlawful refusal to bargain after 20 August 1985and, in any event, the permission granted by theBankruptcy Court to reject the existing collective-bargaining agreementon 20 August 1985 does notextinguish the Respondent's responsibilities undertheAct as they existed prior to that date. Wetherefore find that the Respondent has not raisedany issuethatwarrants denial of the Motion forSummary Judgment.' Accordingly, we grant theMotion for Summary Judgment.On the entire record, the Boardmakesthe fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a New York corporation, fabri-cates post office, bank, and hospital equipment atits facility in Jamestown, New York, where in the12-month period ending 30 September 1985 it pur-chased and received products, goods, and materialsvalued in excess of $50,000 directly from pointsoutside the State of New York. We find that theRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The UnitThe Unionis the recognized collective-bargain-ing representative of the employees in the follow-ing appropriate unit:1The Respondent denied thecomplaint allegationsthat the Debtor-in-Possessionhas "full authority" to administerthe Company's business andthat the Debtor-in-Possessionis and alterego of the Company. These as-sertionsare withoutmerit.Century Printing Co.,242 NLRB 659 fn 1(1979);Stateside Shipyard & Manna,178 NLRB516, 518(1969).281 NLRB No. 22 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employeesincluding all tool and die makers, machinists,theirapprenticesand helpers, truckdrivers,watchmen and stockroom clerks at Respond-ent's Jamestown, New York metal office furni-ture and specialties manufacturing plant; ex-cluding all professional and office clerical em-ployees, guards and supervisors as defined inthe Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince10April 1985and continuinguntil20August 1985, the Respondent failed to make contri-butions for its unit employees'medical/hospi-talization benefits or failed to provide medical/-hospitalization insurance coverage for its unit em-ployees as required by the collective-bargainingagreement then in effect between the Respondentand the Union. The Respondent engaged in suchconduct without prior notice to the Union andwithout affording the Union an opportunity to ne-gotiate and bargain over the Respondent's actionsand their effects.We find that the Respondent'saction constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy failing, between 10 April and 20 August1985, to make contributions for its unit employees'medical/hospitalization benefits or failing to pro-vide medical/hospitalization insurance coverage foritsunit employees,without prior notice to theUnion and without affording the Union an oppor-tunity tonegotiateor bargain over the matter, theRespondenthas engagedin unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent violated Sec-tion8(a)(5) and(1) of the Act, we shall order it tocease anddesist and to make whole its employeesfor any losses they may have suffered as a result ofthe Respondent's unlawful actions.22 Becausethe provisions of employee benefit fund agreements are van-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund paymentsWe leave to the compliance stage the questionwhether the Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy These additionalamounts may be determined, depending on the circumstances of eachcase, by reference to the provisions in the documents governing the fundsat issue and, where there are no governing provisions, by evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,ORDERThe National LaborRelations Board orders thattheRespondent,Afro-Lecon,Inc. a/k/aWatsonIndustriesDivision and its alter ego Afro-Lecon,Inc. a/k/aWatson Industries Division,Debtor-in-Possession, Jamestown,New York, its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Failing to make contributions for itsunit em-ployees'medical/hospitalization benefits or failingto provide medical/hospitalization insurance cover-age for its unit employees for the period from 10April to 20 August 1985 as required by the collec-tive-bargainingagreement between it and theUnion that was in effect during that period.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole its employees by paying allmedical/hospitalizationbenefitcontributionsorpaying to provide all medical/hospitalization insur-ance coverage required by the collective-bargain-ing agreement that was in effect between 10 Apriland 20 August 1985 to the extent such paymentshave not been made or that the employees havenot otherwisebeen madewhole for theirensuingmedical/hospitalization expenses. This shall includereimbursingemployees for contributions theythemselves may have made for themaintenance ofsimilar insurance coverage after the Respondentunlawfully ceased contributing, for anypremiumsthey may have paid to third-party insurance com-panies for medical/hospitalization bills employeeshave paid directly to health care providers that thecoverage provided for by the contract would havepaid.(b) Post at its facility in Jamestown, New York,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toadditionaladministrativecosts,etc,but not collaterallossesSeeMerryweather Optical Co,240 NLRB 1213 (1979)9 If this Order is enforcedby a judgmentof a UnitedStates court ofappeals, thewords in the notice reading"Posted byOrder of theNation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board " WATSON INDUSTRIESensure that the noticesare not altered,defaced, orcovered by any othermaterial.(e)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has takento comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTfail to make contributions for ourunit employees'medical/hospitalization benefits orfailtoprovidemedical/hospitalization insurancecoverage for our unit employees for the periodfrom 10April to 20August 1985 as required by thecollective-bargaining agreement between us andLocalLodge 1895, International Association ofMachinists andAerospaceWorkers,AFL-CIOthat was in effect during that period.WE WILL NOTin any like or related mannerinterferewith,restrain, or coerce you in the exer-169cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole our employees by payingallmedical/hospitalization benefit contributions orpaying to provide all medical/hospitalization insur-ance coverage required by the collective-bargain-ing agreement that was in effect between 10 Apriland 20 August 1985 to the extent that such pay-ments have not been made or that our employeeshave not otherwise been made whole for their en-suingmedical/hospitalization expenses.This shallinclude reimbursing employees for contributionsthey themselves may have made for the mainte-nance of similar insurance coverage after we un-lawfully ceased contributing,for any premiumsthey have paid to third-party insurance companiesfor medical/hospitalization coverage,or for payrolldeductions for the purpose of paying such premi-ums, and for any medical/hospitalization bills theymay have paid directly to health care providersthat the coverage provided for by the contractwould have paid.AFRO-LECON, INC. A/K/A WATSONINDUSTRIESDIVISION AND ITS ALTEREGOAFRO-LECON,INC.A/K/AWATSONINDUSTRIESDIVISION,DEBTOR-IN-POSSESSION